 In the Matter ,of MARINEIRONWORKS, INC.andUNITEDBROTHER-HOOD OFWELDORS,CUTTERS ANDHELPERSOF AMERICA LOCALNo.3Case No. 19-R-9'7'9.Decided January 3, 1944Mr. C. M. Hansen,of Tacoma, Wash., for the Company.Mr. Merle A. Masteller,of Tacoma, Wash., for the Weldors.Mr. L. Presley Gill,of Seattle,Wash., for the Metal Trades Counciland affiliates.Mr. Glenn L. Moller,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a petition duly filed by United Brotherhood of Weldors,Cutters and Helpers of America, Local No. 3, herein called theWeldors, alleging that a question affecting commerce had arisen con-cerning the representation of employees of Marine Iron Works, Inc.,Tacoma, Washington, herein called the Company, the National LaborRelationsBoard provided for an appropriate hearing upon. due'notice before John E. Hedrick, Trial Examiner. Said hearing washeld at Tacoma, Washington, on September 25, 1943.The Company,theWeldors, and Tacoma Metal Trades Council, herein called theMTC, on behalf of Blacksmiths' Union No. 209, Shopmen's Union No.581, and Machinists' Union No. 297, appeared and participated.Allparties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDING OF FACT1.THE BUSINESS OF THE COMPANYMarine Iron Works, Inc., a Washington corporation, with itsoffice and plant at Tacoma, Washington, is engaged in the manu-54 N. L. R. B., No. 31.244 MARINE IRON WORKS,INC.245facture and sale of all types of iron and steel products.Virtually allof its products are manufactured pursuant to contracts with otherfirms.The principal raw materials used by the Companyare steelbillets, plates, castings, iron and bronze, most of which is shipped tothe plant from points within the State of Washington. It is esti-mated, however, that approximately 75 percent of the raw materialsis shipped to the Company's vendors from points outside the State ofWashington.During the period from June 1, 1942, to June 1, 1943,the Company's purchases of raw materials amounted in value to ap-proximately $100,000.During the same period, the Company manu-factured products valued at approximately $200,000, approximately15 to 20 percent of which was sold and shipped to points outside theState of Washington.Over 99 percent of the Company's productionis devoted to thewar effort.The Company admits and we find, that it is engagedin commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Brotherhood of Weldors, Cutters and Helpers of America,Local 3, is an unaffiliated labor organization admitting to membershipemployees of the Company.Tacoma Metal Trades Council is a labor organization, affiliated withthe American Federation of Labor, admitting to membership em-ployees of the Company through its affiliates, International Associa-tion of Machinists, Cascade Lodge No. 297, Bridge Structural andOrnamental Iron Workers, Shopmen's Local No. 581, and Interna-tionalBrotherhood of Blacksmiths, Drop Forgers and Helpers,Local No. 204.III.THE ALLEGED QUESTION CONCERNING REPRESENTATION IN ANAPPROPRIATE UNIONThe Weldors contends that all welders, cutters, and their respectivehelpers in the Company's employ constitute an appropriate unit.TheMTC and the Company contend that a separate unit of welders wouldbe inappropriate, claiming that there are no welders, as such, in theemploy of the Company.,The Company's operations are carried on at its main plant and ata smaller shop about a half mile away from the main plant. Themain plant operations are divided into a blacksmith shop, machineshop, and a structural shop, and the contracts of the MTC affiliatescover units coincident with these divisions of the Company's opera-tions.All of the employees at the smaller detached shop are machin-ists and are covered by the Company's contract with the IAM. 246DECISIONSOF NATIONAL LABORRELATIONS BOARDIn the structural shop at the main plant are 8 men who spend mostof their time at various welding operations, while 3 others do mostof the cutting that is done with the torch.These employees spendabout 90 percent of their time in the structural shop, and have beenconsidered by the Company and by the MTC as coming under thejurisdiction of the Iron Workers.They are -under the supervisionof the foreman of the structural shop.At the `present time theyspend from 75 to 80 percent of their time in welding or cutting, whilethe remainder of their time is spent in lay-out work, riveting, andThe Company's operations are conducted solely pursuant to contractswith other concerns, and the type of work which the employees mayhave to do at any particular time is determined by the nature of thework required by the contracts upon which the Company is workingat the ,time.The, Company has pointed out that the work -requiredby some of its contracts may not require the services of welders andthat, unless it is free to transfer employees from welding to otherfunctions, it would be forced to lay them off and to seek new employees.We find that the unit proposed by the Weldors is inappropriate forthe purposes of collective bargaining.1We accordingly find that no question has arisen concerning therepresentation of employees of the Company in an appropriate bar-gaining unit.The petition for investigation and certification of representatives will be dismissed.ORDERUpon the basis of the foregoing findings, of fact and the entirerecord in the case, the National Labor Relations Board hereby ordersthat the petition for investigation and certification of representativesfiled by United Brotherhood of Weldors, Cutters and Helpers ofAmerica, Local No. 3, be, and it hereby is, dismissed.MR. GERARDD. REILLY took no part in the consideration of theabove Ddcision and Order.1Matter of Port Houston Iron Works, 46N. L. It. B. 155.